DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the application and preliminary amendment filed on02/25/2021, wherein 1-15, 17-21 are pending of which claims 1, 7, 17, are recited in independent form, claim 16 is canceled in the preliminary amendment, claims 5-6, 14-15, 18-20 are amended and claim 21 is newly added. The present Application claims Foreign Priority to CN201811011433.1 with a priority date of 08/31/2018 (a copy of which has been received) and is a 371 of PCT/CN2019/096464. 
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  For Example employing the broadest reasonable interpretation claim element ‘at least one of followings’ is interpreted as only requiring one of the elements listed following the limitation (for example claim 1 sets forth the limitation “determining RO configuration information which comprises at least one of the followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles” the Examiner interprets the claim limitation as requiring ‘an association relation between ROs and corresponding frequency resources where the ROs are located respectively’ or ‘an association relation between ROs and corresponding available preambles’ but not both, as such would constitute the broadest reasonable interpretation. The Examiner reminds the Applicant that any limitation which further modifies a limitation included in the parent claim in the alternative (i.e. using ‘at least one of followings’) may not be required by the claim if the alternative option is addressed by the references in question. The Examiner provides reasoning for all limitations in order to provide as complete a picture of the teaching of the prior art as is possible and to practice compact prosecution. 


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 18, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant Specification does not appear to limit the “storage medium having computer instructions stored therein” of claims 18, 21 to only statutory embodiments. The claims are rejected under 35 U.S.C. 101 because the " storage medium having computer instructions stored therein” is drawn to a non-statutory embodiments because the claim is drawn to storage medium having computer instructions stored therein which fails to limit the embodiments to only statutory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a media access control layer architecture covers interpretations that include products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. See MPEP 2111.01.  With respect to the Applicant specification, the Specification does not limit the embodiments such that software per se embodiments are excluded. Therefore, when the broadest reasonable interpretation of the claims covers non-statutory subject matter, and therefore the claim is rejected herein under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; 
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190364599 to Islam et al (hereinafter d1) in view of United States Patent Application Publication US-20200154377 to Qian et al (hereinafter d2).
Regarding claim 1, as to the limitation “Random access Occasion (RO) indication method, comprising:” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “determining RO configuration information which comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles; and transmitting the RO configuration information to a User Equipment (UE)” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including determining by a base station RACH parameters (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method according to claim 1, wherein the RO configuration information comprises the association relation between ROs and corresponding frequency resources where the ROs are located respectively, and after transmitting the RO configuration information to the UE, the method further comprises: receiving a preamble from the UE on a random access window and a frequency resource in which the preamble is expected to be received; determining the frequency resource used by the preamble; and determining an RO used by the UE during random access based on the association relation between ROs and corresponding frequency resources where the ROs are located respectively and the frequency resource used by the preamble” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose receiving a preamble from the UE on a random access window and a frequency resource in which the preamble is expected to be received; determining the frequency resource used by the preamble; and determining an RO used by the UE during random access based on the association relation between ROs and corresponding frequency resources where the ROs are located respectively and the frequency resource used by the preamble (see d1 Fig. 5 steps 511-513 para. 0092-0094).
Regarding claim 3, as to the limitation “The method according to claim 1, wherein the RO configuration information comprises the association relation between ROs and corresponding available preambles, and after transmitting the RO configuration information to the UE, the method further comprises: receiving a preamble from the UE; and determining an RO used by the UE during random access based on the association relation between ROs and corresponding available preambles” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose receiving a preamble from the UE (see d1 Fig. 5 steps 511-513 para. 0092-0094) and determining an RO used by the UE during random access based on the association relation between ROs and corresponding available preambles see d1 Fig. 5 steps 511-513 para. 0092-0094; d2 para. 0238).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The method according to claim 1, wherein the RO configuration information comprises the association relation between ROs and corresponding frequency resources where the ROs are located respectively, and the association relation between ROs and corresponding available preambles, and after transmitting the RO configuration information to the UE, the method further comprises: receiving a preamble from the UE on a random access window and a frequency resource in which the preamble is expected to be received; determining the frequency resource used by the preamble; and determining an RO used by the UE during random access based on the association relation between ROs and corresponding frequency resources where the ROs are located respectively and the association relation between ROs and corresponding available preambles” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose receiving a preamble from the UE on a random access window and a frequency resource in which the preamble is expected to be received (see d1 Fig. 5 steps 511-513 para. 0092-0094); determining the frequency resource used by the preamble(see d1 Fig. 5 steps 511-513 para. 0090-0094); and determining an RO used by the UE during random access based on the association relation between ROs and corresponding frequency resources where the ROs are located respectively and the association relation between ROs and corresponding available preambles (see d1 Fig. 5 steps 511-513 para. 0092-0094; d2 para. 0238).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method according to clam 1, wherein transmitting the RO configuration information to the UE comprises: transmitting the RO configuration information to the UE through a system information block” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose transmission of information via SIB (see d1 para. 0047, 0050, 0054, 0068).
Regarding claim 7, as to the limitation “A Random access Occasion (RO) determination method, comprising” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “receiving RO configuration information from a network, wherein the RO configuration information comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles; and determining an RO used during random access based on the RO configuration information” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including receiving RO configuration information from a network, wherein the RO configuration information comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “The method according to claim 7, wherein the RO configuration information comprises the association relation between ROs and corresponding frequency resources where the ROs are located respectively, and determining an RO used during random access based on the RO configuration information comprises: determining a preamble and a frequency resource for the random access; and determining the RO based on the determined frequency resource and the association relation between ROs and corresponding frequency resources where the ROs are located respectively” d1 in view of d2 disclose claim 7 as set forth above, d1 in view of d2 also disclose receiving a preamble from the UE on a random access window and a frequency resource in which the preamble is expected to be received; determining the frequency resource used by the preamble; and determining an RO used by the UE during random access based on the association relation between ROs and corresponding frequency resources where the ROs are located respectively and the frequency resource used by the preamble (see d1 Fig. 5 steps 511-513 para. 0092-0094).
Regarding claim 9, as to the limitation “the method according to claim 8, further comprising: transmitting the preamble based on the RO on the determined frequency resource” d1 in view of d2 discloses claim 8 as set forth above, d1 in view of d2 also discloses transmitting the preamble based on the RO on the determined frequency resource (see d1 tables 1-7, para. 0092).
Regarding claim 10, as to the limitation “The method according to claim 7, wherein the RO configuration information comprises the association relation between ROs and corresponding available preambles, and determining an RO used during random access based on the RO configuration information comprises: determining a preamble for the random access; and determining the RO based on the determined preamble and the association relation between ROs and corresponding available preambles” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose receiving a preamble from the UE (see d1 Fig. 5 steps 511-513 para. 0092-0094) and determining an RO used by the UE during random access based on the association relation between ROs and corresponding available preambles see d1 Fig. 5 steps 511-513 para. 0092-0094; d2 para. 0238).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The method according to claim 10, further comprising: transmitting the preamble based on the RO” d1 in view of d2 discloses claim 10 as set forth above, d1 in view of d2 also discloses transmitting the preamble based on the (see d1 tables 1-7, para. 0092).
Regarding claim 12, as to the limitation “The method according to claim 7, wherein the RO configuration information comprises the association relation between ROs and corresponding frequency resources where the ROs are located respectively, and the association relation between ROs and corresponding available preambles, and determining an RO used during random access based on the RO configuration information comprises: determining a preamble and a frequency resource for the random access; and determining the RO based on the determined preamble and frequency resource, the association relation between ROs and corresponding available preambles, and the association relation between ROs and corresponding frequency resources where the ROs are located respectively” d1 in view of d2 disclose claim 7 as set forth above, d1 in view of d2 also disclose receiving a preamble from the UE on a random access window and a frequency resource in which the preamble is expected to be received; determining the frequency resource used by the preamble; and determining an RO used by the UE during random access based on the association relation between ROs and corresponding frequency resources where the ROs are located respectively and the frequency resource used by the preamble (see d1 Fig. 5 steps 511-513 para. 0092-0094).
Regarding claim 13, as to the limitation “The method according to claim 12, further comprising: transmitting the preamble based on the RO on the determined frequency resource” d1 in view of d2 discloses claim 12 as set forth above, d1 in view of d2 also discloses transmitting the preamble based on the RO on the determined frequency resource (see d1 tables 1-7, para. 0092).
Regarding claim 14, as to the limitation “The method according to claim 7, wherein receiving RO configuration information from a network comprises: receiving the RO configuration information from the network through the system information block” d1 in view of d2 disclose claim 7 as set forth above, d1 in view of d2 also disclose transmission of information via SIB (see d1 para. 0047, 0050, 0054, 0068).
Regarding claim 17, as to the limitation “Random access Occasion (RO) determination apparatus, comprising: a receiving circuitry…determining circuitry” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “a receiving circuitry configured to receive RO configuration information from a network, wherein the RO configuration information comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles; and a determining circuitry configured to determine an RO used during random access based on the RO configuration information” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including receiving RO configuration information from a network, wherein the RO configuration information comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “A storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the Random access Occasion (RO) indication method of claim 1 is performed” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “method of claim 1 is performed” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including determining by a base station RACH parameters (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “A base station comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the Random access Occasion (RO) indication method of claim 1 is performed” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “method of claim 1 is performed” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including determining by a base station RACH parameters (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 20, as to the limitation “A terminal comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the Random access Occasion (RO) determination method of claim 7 is performed” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “method of claim 7 is performed” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including receiving RO configuration information from a network, wherein the RO configuration information comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 21, as to the limitation “A storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the Random access Occasion (RO) determination method of claim 7 is performed” d1 teaches techniques employed by a system (see d1 Fig. 5) including at least a base station (see d1 Fig. 5 element 504) and UE (i.e. terminal) (see d1 Fig. 5 element 502) wherein each of the UE and base station includes at least receiving and determining circuitry, memory and processor (see d1 Figs. 10 para. 0106-0108 and Fig. 14 para. 0123-0125) which execute a method (see d1 Fig. 5, para. 0090-0094) which may be stored in a computer readable medium (see d1 para. 0008-0010, 0030, 0053, 0057, 0105-0107, 0122-0124);
as to the limitation “method of claim 7 is performed” d1 discloses techniques with respect to communications systems (see d1 para. 0002) including receiving RO configuration information from a network, wherein the RO configuration information comprises at least one of followings: an association relation between ROs and corresponding frequency resources where the ROs are located respectively, and an association relation between ROs and corresponding available preambles (i.e. RO configuration information) (see d1 Fig. 5 step 501, para. 0090) including an association relation between ROs and corresponding frequency resources where the ROs are located respectively (see d1 para. 0090-0091, tables 1-7) as well as transmitting RACH configuration information (see d1 Fig. 5 element 503 para. 009-0091). d1 does not appear to explicitly disclose “association relation between ROs and corresponding available preambles” attention is directed to d2 which, in a similar field of endeavor of mobile communication systems (see d2 para. 0002) discloses association relation between ROs and corresponding available preambles (see d2 para. 0238). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details association relation between ROs and corresponding available preambles as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve efficiency of a system, and/or optimize the random access channel configuration as is suggested by d2 (see d2 para. 0010).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield the predictive result of improve efficiency of a system, and/or optimize the random access channel configuration, wherein both techniques were known and used as of the effective filing date, without undue experimentation and without changing the function thereof. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter
Claims 6, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200351853 A1 to Xiong et al discloses generating a preamble, comprising the following steps of: receiving dedicated preamble configuration information and random access preamble configuration information, wherein the dedicated preamble configuration information comprises root sequence configuration information and/or cyclic shift value configuration information; determining dedicated root sequence configuration information, dedicated cyclic shift value configuration information and dedicated preamble index according to the dedicated preamble configuration information and random access preamble configuration information.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643